EXHIBIT 10.3(b)
Confidential Treatment Requested.
Confidential portions of this document have
been separately filed with the Commission.


The Boeing Company
P.O. Box 3707
Seattle, WA 98124 2207
[boeinglogo.jpg]

--------------------------------------------------------------------------------


DAL-PA-02022-LA-1104472
Delta Air Lines, Inc.
PO Box 20706
Atlanta GA 30320-6001
Subject:
Revisions to Aircraft General Terms Agreement AGTA-DAL dated October 21, 1997
(AGTA) Terms

Reference:
Purchase Agreement Nos. 2022, 2023, 2024, 2025 and 2026 (the Purchase
Agreements) between The Boeing Company (Boeing) and Delta Air Lines, Inc.
(Customer) relating to Model 737-632/-732/-832/-932ER, 757-232, 767-332/332ER,
767-432, 777-232IGW/-232ER/-232LR aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the AGTA and the
Purchase Agreements. All terms used but not defined in this Letter Agreement
shall have the same meaning as in the applicable Purchase Agreement.
The 737-900ER aircraft did not exist at the time the AGTA-DAL was signed.
Customer has ordered 737-932ER aircraft and Customer and Boeing now agree to
incorporate the 737-900ER model aircraft into the terms and conditions of the
AGTA. In addition, Customer has never purchased and has informed Boeing that it
does not intend to purchase the 737-600 model aircraft and the parties have
agreed that it should be removed from the agreement.
IT IS AGREED:
1.
The 737-600 is no longer offerable under this Purchase Agreement. All references
to the 737-600 are hereby deleted and shall be deemed to be of no further
effect.

2.
Article 1, Definitions, Subject Matter of Sale and Annual Fleet Plan Review is
amended as follows:

2.1    Airframe Price is revised to delete the word “and” after the word
“737-700” and add a comma and the word “737-900ER” after the word “737-800” and
now reads as follows:

DAL-PA-02022-LA-1104472                                    August 24, 2011
AGTA Terms Revisions                                         LA Page 1
BOEING PROPRIETARY
[***] Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

[boeinglogo.jpg]

“Airframe Price is defined as the price of the airframe for a model of Aircraft
set forth in Table 1 to the applicable Purchase Agreement (for models 737‑700,
737‑800, 737-900ER and 777-200LR, the Airframe Price includes the Engine
Price).”
2.2    Engine Price is revised to delete the word “and” after the word “737-700”
and add a comma and the word “737-900ER” after the word “737-800” and now reads
as follows:
“Engine Price is defined as the price set by the engine manufacturer for a
specific engine model to be installed on the model of Aircraft set forth in the
Tables to the applicable Purchase Agreement (not applicable to models 737-700,
737-800, 737-900ER and 777-200LR).”
2.3    Escalation Adjustment is revised to delete the word “and” after the word
“737-700” and add the word “737-900ER” after the word “737-800” and now reads as
follows:
“Escalation Adjustment is defined as the price adjustment to the Airframe and
Optional Features Prices (and the Engine Price for models 737‑700, 737‑800,
737-900ER and 777-200LR) resulting from the calculation using the economic price
formula contained in Exhibit D to this AGTA.”
2.4    Option Aircraft is revised to add a new sentence: “Upon the addition of
the 737-900ER model aircraft to Purchase Agreement 2022, all remaining Options
and Option Aircraft under Purchase Agreement 2022 are cancelled” so that the
paragraph now reads as follows:
“Option Aircraft is defined as those Option Aircraft listed in Table 2 to the
applicable Purchase Agreement and in Letter Agreement DAL-2022-LA-1105858. For
historical records the Option Aircraft were initially (a) 60 model
737-632/-732/-832 Aircraft; (b) 20 model 757-232 Aircraft; (c) 10 model
767-332/-332ER Aircraft; (d) 24 model 767-432ER Aircraft; and (e) 10 model
777-232IGW Aircraft. Upon the addition of the 737-900ER model aircraft to
Purchase Agreement 2022, all remaining Options and Option Aircraft under
Purchase Agreement 2022 are cancelled except as specified in Letter Agreement
DAL-02022-LA-1105858.”
2.5    Purchase Agreement is revised to add “/-932ER” after the word
“737-632/-737/-832” and now reads as follows:

DAL-PA-02022-LA-1104472                                    August 24, 2011
AGTA Terms Revisions                                         LA Page 2
BOEING PROPRIETARY
[***] Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

[boeinglogo.jpg]

“Purchase Agreement means a purchase agreement for each of the model
(a) 737‑732/‑832/-932ER, (b) 757‑232, (c) 767‑332ER/‑332, (d) 767‑432ER, and (e)
777‑2321GW/-232LR Aircraft.
2.6    Rolling Option Aircraft is revised to (i) replace the scrivener reference
to “Firm Aircraft” with “Rolling Option Aircraft”; and (ii) add a new sentence:
“Upon the addition of the 737-900ER model aircraft to Purchase Agreement 2022,
all remaining Rolling Options and Rolling Option Aircraft under Purchase
Agreement 2022 are cancelled” and now reads as follows:
“Rolling Option Aircraft is defined as those Aircraft listed in Table 2 to the
applicable Purchase Agreement and are initially: (i) 280 model 737 Aircraft;
(ii) 90 model 757 Aircraft; (iii) 19 model 767-300 Aircraft; and (iv) 25 model
767-400 Aircraft. Upon the addition of the 737-900ER model aircraft to Purchase
Agreement 2022, all remaining Rolling Options and Rolling Option Aircraft under
Purchase Agreement 2022 are cancelled.”
3.    Article 4, [***] is amended as follows:
[***]
3.1
3.2    [***]
3.3    [***]
4.    Article 5, [***] is amended as follows:
[***]
5.    Assignment.
Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer's becoming the operator of the Aircraft and cannot be
assigned, in whole or in part, without the prior written consent of Boeing.

DAL-PA-02022-LA-1104472                                    August 24, 2011
AGTA Terms Revisions                                         LA Page 3
BOEING PROPRIETARY
[***] Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

[boeinglogo.jpg]

6.    Confidential Treatment.
The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties.  Each party will limit the disclosure of its contents to its employees
with a need to know the contents for purposes of helping it perform its
obligations under the Purchase Agreement and who understand they are not to
disclose its contents to any other person or entity without the prior written
consent of the other party.  Notwithstanding the foregoing, either party may
disclose this Letter Agreement (i) for the purpose of regulatory requirements,
including without limitation registrations and filings pursuant thereto, or as
otherwise required by law, provided that the disclosing party makes commercially
reasonable efforts to notify the non-disclosing party in advance of such
disclosure and considers in good faith all limitations on such disclosure
requested by the non-disclosing party; (ii) for the purpose of disclosure to its
auditors and its legal advisors on a need to know basis who themselves agree not
to further disclose such information; and (iii) to the extent such information
is publicly available other than as a result of the disclosure by or on behalf
of such party.


Very truly yours,
THE BOEING COMPANY
 
By
/s/ Mark Orenstein
 
Its
Attorney-In-Fact
 
ACCEPTED AND AGREED TO this
 
Date:
August 24, 2011
 
DELTA AIR LINES, INC.
 
By:
/s/ Nathaniel Pieper
 
Its:
Vice President - Fleet Strategy & Transactions




DAL-PA-02022-LA-1104472                                    August 24, 2011
AGTA Terms Revisions                                         LA Page 4
BOEING PROPRIETARY
[***] Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.